Citation Nr: 1805548	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS), with degenerative arthritic changes, lumbar spine.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Angie Lowe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1978 to January 1982. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO continued an evaluation of 20 percent for IVDS, with degenerative arthritic changes, lumbar spine, and continued an evaluation of 20 percent for bilateral radiculopathy of the lower extremity.  The Veteran timely appealed the assigned rating and in his July 2014 substantive appeal, via a VA Form 9, the Veteran specifically limited his appeal to the IVDS with degenerative arthritic change, lumbar spine.  

In April 2014, the Veteran testified in a hearing before a Decision Review Officer (DRO) at the RO.  In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The transcripts for both hearings are of record.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's IVDS with lumbar spine degenerative changes more nearly approximated flexion limited to 30 degrees or less, but the preponderance of the evidence reflects that symptoms did not more nearly approximate ankylosis or incapacitating episodes.

2.  The Veteran's service-connected disabilities preclude the ability to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for IVDS with degenerative changes, lumbar spine, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5243 (2017).

2.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

A. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply. 38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's spine disability, however, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.
The Veteran's service-connected IVDS, with degenerative arthritic changes, lumbar spine, is evaluated as 20 percent disability under DC 5242-5243.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.  The Veteran has a diagnosis of Intervertebral Disc Syndrome based on incapacitating episodes. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2016).

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

Any associated neurological abnormalities are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

When rating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran contends that his lumbar spine disability warrants an increased evaluation.

The Veteran was afforded a VA examination in November 2012.  The Veteran reported that his condition worsened with chronic pain.  Additionally, he reported he had flare-ups that impacted the function of his thoracolumbar spine.  He described the impact of flare-ups as the inability to walk or stand for a long period of time, with the need to use a walker to move around.  On examination, the examiner noted forward flexion ended at 80 degrees with objective evidence of painful motion beginning at 50 degrees.  The examiner noted that the Veteran had functional loss, functional impairment, and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use with less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The examiner noted that the Veteran had guarding/muscle spasms which was considered to be severe enough to result in abnormal gait.  The examiner reported that the Veteran had IVDS of the thoracolumbar spine with less than one week of incapacitating episodes over the past 12 months.  The Veteran reported that he constantly used a walker as an assistive device.  

During his April 2014 DRO hearing, the Veteran reported that his lumbar spine disability worsened, he took morphine and he believed his range of motion has worsened.  Additionally, he reported that he did not pick up things, his wife bathed him, he had flare-ups once a month, and he required the use of a back brace and pain medications.  

During his October 2017 Board hearing, the Veteran reported that he has not worked since 2009 due to his back and legs.  He reported that he was unable to mow his own yard, but could still bathe himself.  He reported that he did not bend over or he would fall down and not have the ability to get back up.  He reported that he used a walker to walk because of his back.  He reported hit took him longer to do things because of his pain and his limited range of motion.  Additionally, he reported difficulty reaching up and out due to his back hurting.  He stated that his morphine intake increased from 2 to 3 mg a day.  He also reported that he had painful flare ups.  

VA medical treatment records note chronic lumbar pain management with opioid medication.   

Social Security Administrative records (SSA) records reflect that the Veteran reported problems with getting dressed, difficulty putting on socks or shoes, and the inability to drive or shop.  A physical residual functional capacity assessment noted limitations in lifting/carrying, stand/walking, push/pulling, and sitting.  

The Board finds that throughout the appeal period, the Veteran's lumbar spine disability symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, DC 5242-5243.  The evidence reflects back pain, limitation of motion, weakness, and stiffness.  Specifically, the November 2012 physical examination revealed the Veteran's limitations to lift, carry, stand, sit, and walk.  The examiner found that the Veteran experienced functional loss and functional impairment, to include, pain on movement and weakness.  In order to warrant a 40 percent rating under the general rating formula, symptoms must more nearly approximate flexion to 30 degrees or less.  Here, while forward flexion was to 80 degrees on range of motion testing, there was objective evidence of painful motion beginning at 50 degrees, additional functional loss during repetitive motion testing, and consistent evidence of additional functional limitation due to pain and weakness during flare-ups throughout the appeal period.  The Board therefore finds that throughout the appeal period there have been symptoms more nearly approximating the flexion to 30 degrees or less warranting an initial 40 percent rating under the general rating formula.

In order to warrant an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative changes, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Here, neither VA treatment notes nor the VA examination report indicate that there was unfavorable ankylosis of the entire thoracolumbar spine for the appeal period.  There is no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The medical findings contain specific notations which indicated that there was no ankylosis.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. §§ 4.40 and 4.45 are not for consideration.

The Board notes that the evidence reflects that the Veteran had IVDS, and that he contends that he has suffered from incapacitating episodes due to IVDS.  However, while the November 2011 VA examiner noted that the Veteran had less than one week of incapacitating episodes over the past 12 months, respectively, the evidence does not reflect that the Veteran was prescribed bedrest by a physician, as required under the Formula for Rating IVDS Based on Incapacitating  Episodes.  As such, an increased rating based on incapacitating episodes is not warranted.

As to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned.  The Veteran is service-connected for bilateral radiculopathy in the lower extremity.  However, as noted above, in his July 2014 substantive appeal, the Veteran limited his appeal to his back disability.  

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  

For the foregoing reasons, the evidence is at least evenly balanced as to whether symptoms of the Veteran's IVDS with lumbar spine degenerative changes more nearly approximated flexion limited to 30 degrees or less, but the preponderance of the evidence reflects that symptoms did not more nearly approximate ankylosis or incapacitating episodes.  Resolving reasonable doubt in the Veteran's favor, a rating of 40 percent, but no higher, is warranted for the Veteran's lumbar spine disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

B. TDIU

Under 38 C.F.R. § 4.16 (a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  
Disabilities resulting from a common etiology will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16 (a)(2).

The Veteran originally filed for a TDIU by a March 2009 statement indicating that he could not work due to his service-connected disabilities.  The RO denied entitlement to a TDIU in a September 2009 rating decision.  However, the issue of entitlement to TDIU has been raised as part and parcel of the claim for a higher rating for his service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the Board will address whether the Veteran is entitled to a TDIU as set forth below. 

Due to the decision above, the Veteran is now service-connected for IVDS, with degenerative arthritic changes, lumbar spine, rated as 40 percent; radiculopathy, lower right extremity associated with IVDS with degenerative arthritic changes, lumbar spine, rated as 20 percent; and radiculopathy, lower left extremity associated with IVDS with degenerative arthritic changes, lumbar spine, rated as 20 percent.  The Veteran's multiple service-connected disabilities have a combined rating of 60 percent.  However, the Veteran's service-connected bilateral lower extremity radiculopathy is associated with his service-connected lumbar spine disability.  Thus, they have a common etiology.  As the 40 percent rating for the lumbar spine disability combined with the two 20 percent ratings for radiculopathy of each lower extremity, result in a 60 percent rating, 38 C.F.R. § 4.25(a), the Veteran's service-connected disabilities meet the criteria for the assignment of a TDIU on a schedular basis as they are the equivalent of a single service connected disability rated 60 percent disabling.

In a June 2008 VA examination report, the examiner noted that the effect of the Veteran's back condition on his daily activity included light duty household chores.  The Veteran reported that he had limitations with squatting, no bending, no outdoor work, and no lifting over five pounds.  

In a December 2008 statement, the Veteran reported that he could not work due to his back disability.  

During a March 2009 VA examination, the Veteran reported pain in his legs that prevented him from standing longer than two to three minutes.  He also reported that he would fall easily because his legs gave out.  

SSA records reflect that the Veteran reported that he stopped working in November 2004 because he was getting jumped on for forgetting things.  His job history included all-purpose worker, layout/preparation worker, produce worker, and tie operator/lead man.  In these jobs, he had to stand walk/stand/stoop for 12 hours a day and use machinery.  Additionally, he had to lift and carry heavy weight.  He reported that he completed 3 years of college.

The November 2012 VA examiner noted that the Veteran's lumbar spine disability impacted his ability to work.  He reported that the impact includes no lifting over five pounds with limitation with standing to no more than 10 minutes.  The Veteran reported that he used 30 milligrams (mg) of Morphine three times a day.  He also reported that his last job was in 2005 where he worked in a cotton mill.

During the October 2017 Board hearing, the Veteran testified that he has been unable to work since 2009.  He reported that in 2009, he was a sign designer and traffic designer.  He described this job as sedentary.  He reported that he had 10 years of experience working in graphic design.  He also stated that he has a pretty limited field that he is qualified to do, and he cannot do it anymore because of the severity of his back disability.  He reported that the jobs he is qualified to do require him to sit for a long period of time which he was unable to do.  

Upon review of the evidence of record, the Board finds that a TDIU is warranted.  The Veteran's record indicates that he has three years of college education.  The Veteran reported that he is unable to sustain gainful employment due to his physical limitations and need for medication.  These statements are competent and credible and the Board notes that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Furthermore, the Veteran's record contains a November 2012 opinion regarding the Veteran's service-connected disabilities impacting his ability to work.  Although the Veteran has a level of education that would enable him to perform sedentary work, his reports and the November 2012 opinion reflect that the Veteran is unable to sit for more than 10 minutes.  Furthermore, the Veteran is unable to do any physical type of labor as his limitations include difficulty standing, squatting, stooping, and lifting weight.  

Based on the medical examinations and opinions, the Veteran's statements, and his educational and occupational history, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 C.F.R. § 4.16 (a).

VA's Adjudication Manual, which is not binding on the Board, DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals"), provides that if the issue of entitlement to a TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on this issue based on the available evidence of record.  VA Adjudication Manual, M21-1, IV.ii.2.F.2.b.  In this case, the Veteran has not submitted a VA Form 8940, but the record contains sufficient evidence on which the Board can decide this issue.  A remand for the Veteran to fill out the form would therefore delay resolution of the claim, while burdening VA's adjudication system, with no benefit flowing to the Veteran.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board has therefore rendered the above decision.

ORDER

Entitlement to a rating of 40 percent, but no higher, for IVDS with degenerative arthritic change, lumbar spine, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




  
Department of Veterans Affairs


